10/27/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 20-0499


                                        OP 20-0499
                                                                             FILED
 CHRISTOPHER T. WELLIVER,                                                     OCT 2 7 2020
                                                                            Bowen Greenw000
                                                                          Clerk of Suprerne Court
                Petitioner,                                                  State of Montana



         v.
                                                                     ORDER
 CAPTAIN ROGER BODINE,
 Yellowstone County Detention Facility,

                Respondent.


         Representing himself, Christopher T. Welliver has filed a Petition for a Writ of
Habeas Corpus, seeking his placement into CCP (Community Corrections Program) and
Billings Pre-Release Center. Welliver states that he was sentenced in May 2020 to a five-
year term with the Department of Corrections(DOC) with two years suspended and has
been in jail for eight months. He explains that instead of being transported or transferred,
he has been detained in the county jail because of the constraints imposed by the novel
coronavirus this year. Welliver asks to be placed on "probation with conditional release."
         Welliver includes no attachments with his petition. We secured a copy of his recent
judgment from the Thirteenth Judicial District Court, Yellowstone County. Welliver
received concurrent five-year terms for felony criminal possession of dangerous drugs and
for felony criminal endangerment, with two years suspended on each count. According to
the court's docket, he failed to appear for his sentencing hearing and was arrested. In
July 2020, the State charged Welliver with criminal mischief and with escape after being
charged with a felony. We note that Welliver has counsel to represent him in both criminal
cases.
         Our review of Welliver's pending cases reveal that his continued detention in the
Yellowstone County Detention Center is due to his fa i lure to appear for his court dates and
absconding. Beyond that, the transportation and placement of offenders after sentencing
is within the authority of the DOC. "Considering the number of inmates statewide who
may be subject to a transfer order at any given time and the protocols in place to minimize
the threat of COVID-19 within the correctional system, this Court [has] decline[d] to
dictate the speed at which such transports must occur in a particular case." Guyer v.
Mont. Eighth Judicial Dist. Court, No. OP 20-0233, Order, 2020 Mont. LEXIS 1933, *7
(June 30, 2020). On October 19. 2020, Welliver had a change of plea and sentencing
hearing for his second case. Upon the court's issuance ofa written judgment, Welliver will
be transported and placed by determination of the DOC.
      Welliver has not demonstrated illegal incarceration. Section 46-22-101(1), MCA.
      IT IS THEREFORE ORDERED that Welliver's Petition for a Writ of Habeas
Corpus is DENIED.
      The Clerk is directed to provide a copy ofthis Order to counsel ofrecord;to Thomas
L. English, Yellowstone County Attorney's Office; to Cory T. Harmon, Defense Counsel
(Cause No. DC-2019-262); to Roberta A. Drew, Defense Counsel (Cause No.
DC-2020-815); to Captain Roger Bodine, Yellowstone County Detention Center; and to
Christopher T. Welliver personally.
      DATED thisCi- —day of October, 2020.




                                                    (9-3
                                                       / /Y1



                                                                 Justices